UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                 No. 07-7571



OBBIE L. GOODS,

                  Plaintiff - Appellant,

          v.


GWEN HAIRSTON; B. J. BARNES, Sheriff; C. J. WILLIAMSON,
Division Commander,

                  Defendants -    Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (1:01-cv-00026-NCT)


Submitted:   June 9, 2008                      Decided:   October 9, 2008


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Obbie L. Goods, Appellant Pro Se. Steven Price Weaver, Richard
David Yeoman, BROTHERTON, FORD, YEOMAN & BERRY, PLLC, Greensboro,
North Carolina; Susan D. Moore, COUNTY ATTORNEY’S OFFICE,
Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Obbie    L.    Goods     appeals     the    district   court’s   orders

adopting reports and recommendations of the magistrate judge and

denying relief on Goods’ 42 U.S.C. § 1983 (2000) complaint.                          We

have    reviewed       the        record   and     find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court. Goods v. Hairston, No. 1:01-cv-00026-NCT (M.D.N.C. Oct. 21,

2002 & Sept. 24, 2007).            We dispense with oral argument because the

facts   and    legal    contentions        are     adequately     presented    in   the

materials     before        the    court   and     argument     would   not   aid   the

decisional process.

                                                                              AFFIRMED




                                           - 2 -